   Case 2:17-cr-00337-MHT-SRW Document 167 Filed 05/11/20 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,           )
                                    )         CRIMINAL ACTION NO.
       v.                           )            2:17cr337-MHT
                                    )
GILBERTO SANCHEZ                    )

                                ORDER

       It is ORDERED that, the government show cause, if

any there be, by May 18, 2020, as to why defendant

Gilberto       Sanchez’s   motion       for    compassionate   release

(doc. no. 165) should not be granted.

       In responding to the motion, the government shall,

inter alia, attempt to determine independently and, in

its written response, address and, if possible, provide

evidence of the following:

       (1) Whether defendant Gilberto Sanchez has complied

with     the     exhaustion     requirements         of   18     U.S.C.

§ 3582(1)(A)(c); if not, whether he has and when he

filed the required administrative petition to begin the

process of requesting that a motion for compassionate

release be filed on his behalf; and how many days on
   Case 2:17-cr-00337-MHT-SRW Document 167 Filed 05/11/20 Page 2 of 3



average the prison administration is currently taking

to rule on such petitions;

    (2)     Whether      the     government      disputes        defendant

Sanchez’s claims regarding his health conditions, and

if so, on what basis;

    (3)     What   steps       the   FPC    Montgomery     facility      is

taking to identify cases of COVID-19 in the facility;

    (4)     What   steps       the   FPC    Montgomery     facility      is

taking    to   prevent     the       spread    of     COVID-19    in    the

facility;

    (5) What special steps, if any, the FPC Montgomery

facility is taking to protect defendant Sanchez from

the danger of infection with COVID-19 in light of his

health conditions, beyond those steps being taken for

the prison population in general; and

    (6) Regardless of exhaustion, whether the prison

administration     has     independently       considered        defendant

Sanchez     for    compassionate           release,     and   what      its

decision was; and if not, whether and when it will




                                      2
   Case 2:17-cr-00337-MHT-SRW Document 167 Filed 05/11/20 Page 3 of 3



consider him.

    DONE, this the 11th day of May, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
